                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 1 of 10



                             1   Todd R. Alexander, Esq., NSB #10846
                                 Lemons, Grundy & Eisenberg
                             2   6005 Plumas Street, Suite 300
                                 Reno, Nevada 89519
                             3   (775) 786-6868
                                 tra@lge.net
                             4
                                 Attorneys for Plaintiff Kinsale Insurance Company
                             5

                             6

                             7                                UNITED STATES DISTRICT COURT
                             8                                     DISTRICT OF NEVADA
                             9

                         10       KINSALE INSURANCE COMPANY, an
                                  Arkansas corporation,
                         11
                                                 Plaintiff,
                                                                                   Case No.:
                         12
                                         vs.
                         13                                                        COMPLAINT FOR DECLARATORY
                                                                                   RELIEF
                         14       TROY WHITEHEAD, LLC, a Nevada
                                  Limited-Liability Company; CRAFTSMAN
                                  HOMES, LLC, a Nevada Limited Liability           DEMAND FOR JURY TRIAL
                         15
                                  Company,
                         16
                                                Defendants.
                         17

                         18             Plaintiff KINSALE INSURANCE COMPANY (“KINSALE”) hereby alleges as follows:

                         19                                      NATURE OF THE ACTION

                         20             1.     This is an insurance coverage action whereby Plaintiff KINSALE seeks a judicial

                         21      determination that it owes no duty to defend or indemnify its named insured, Defendant Troy

                         22      Whitehead, LLC (“WHITEHEAD”) under KINSALE insurance policy number 0100089618-1

                         23      for the policy period from June 14, 2020 through June 14, 2021 (the “POLICY”) in connection

                         24      with a loss that occurred on or about March 3, 2021 at 10360 Spur Street, Winnemucca, Nevada.

                         25                                             THE PARTIES

                         26             2.     Plaintiff KINSALE is, and at all relevant times was, a corporation organized under

                         27      the laws of the State of Arkansas whose principal place of business is in Richmond, Virginia.

                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                               1
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 2 of 10



                             1          3.      Defendant WHITEHEAD is a domestic limited-liability company organized and
                             2   existing under the laws of the State of Nevada with its principal place of business in Silver
                             3   Springs, Nevada and was authorized to do and is doing business in Nevada. KINSALE is
                             4   informed and believes that all of the members of WHITEHEAD are citizens of the State of
                             5   Nevada.
                             6          4.      Defendant CRAFTSMAN HOMES, LLC (“CRAFTSMAN”) is a domestic
                             7   limited-liability company organized and existing under the laws of the State of Nevada with its
                             8   principal place of business in Sparks, Nevada and was authorized to do and is doing business in
                             9   Nevada. KINSALE is informed and believes that all of the members of CRAFTSMAN are
                         10      citizens of the State of Nevada.
                         11                                      JURISDICTION AND VENUE
                         12             5.      This Court has jurisdiction, pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 2201
                         13      over this Complaint because it is a civil action between parties who are citizens of different states
                         14      and the amount in controversy exceeds the jurisdictional minimum of $75,000, exclusive of
                         15      interest and costs.
                         16             6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the events
                         17      giving rise to Defendant’s claim for coverage under the POLICY occurred in this District.
                         18                                          THE KINSALE POLICY
                         19             7.      KINSALE issued a Commercial General Liability Policy to Defendant
                         20      WHITEHEAD with a policy period of June 14, 2020 to June 14, 2021. A true and correct copy
                         21      of the POLICY is attached hereto and incorporated by reference herein as Exhibit 1.
                         22             8.      Among other terms, provisions, conditions, limits, exclusion, and endorsements,
                         23      the POLICY provides, in part:
                         24
                                        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                         25             Various provisions in this policy restrict coverage. Read the entire policy carefully
                                        to determine rights, duties and what is and is not covered.
                         26
                                        Throughout this policy the words “you” and “your” refer to the Named Insured
                         27             shown in the Declarations, and any other person or organization qualifying as a
                                        Named Insured under this policy. The words “we”, “us” and “our” refer to the
                         28             company providing this insurance.
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                  2
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 3 of 10


                                       The word “insured” means any person or organization qualifying as such under
                             1         Section II – Who Is An Insured.
                             2
                                       Other words and phrases that appear in quotation marks have special meaning.
                             3         Refer to Section V –Definitions.

                             4         SECTION I – COVERAGES
                                       COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
                             5         LIABILITY
                             6         1.     Insuring Agreement
                                              a.     We will pay those sums that the insured becomes legally obligated
                             7                       to pay as damages because of “bodily injury” or “property
                                                     damage” to which this insurance applies. We will have the right
                             8
                                                     and duty to defend the insured against any “suit” seeking those
                             9                       damages. However, we will have no duty to defend the insured
                                                     against any “suit” seeking damages for “bodily injury” or
                         10                          “property damage” to which this insurance does not apply. We
                                                     may, at our discretion, investigate any “occurrence” and settle any
                         11                          claim or “suit” that may result. But:
                                                     (1)        The amount we will pay for damages is limited as
                         12                                     described in Section III – Limits Of insurance; and
                                                     (2)        Our right and duty to defend ends when we have used
                         13                                     up the applicable limit of insurance in the payment of
                                                                judgments or settlements under Coverages A or B or
                         14
                                                                medical expenses under Coverage C.
                         15                          No other obligation or liability to pay sums or perform acts or
                                                     services is covered unless explicitly provided for under
                         16                          Supplementary Payments – Coverages A and B.

                         17                   b.     This insurance applies to “bodily injury” and “property damage”
                                                     only if:
                         18                          (1)       The “bodily injury” or “property damage” is caused by
                                                               an “occurrence” that takes place in the “coverage
                         19                                    territory”;
                                                     (2)       The “bodily injury” or “property damage” occurs during
                         20
                                                               the policy period; and
                         21                          (3)       Prior to the policy period, no insured listed under
                                                               Paragraph 1. Of Section II – Who Is An Insured and no
                         22                                    “employee” authorized by you to give or receive notice
                                                               of an “occurrence” or claim, knew that the “bodily
                         23                                    injury” or “property damage” had occurred, in whole or
                                                               in part. If such a listed insured or authorized “employee”
                         24
                                                               knew, prior to the policy period, that the “bodily injury”
                         25                                    or “property damage” occurred, then any continuation,
                                                               change or resumption of such “bodily injury” or
                         26                                    “property damage” during or after the policy period will
                                                               be deemed to have been known prior to the policy
                         27                                    period.
                         28
                                                                                * * *
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                             3
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 4 of 10


                                       2.    Exclusions
                             1
                                             This insurance does not apply to:
                             2                                                 * * *
                                             b.     Contractual Liability
                             3                      "Bodily injury" or "property damage" for which the insured is
                                                    obligated to pay damages by reason of the assumption of liability
                             4                      in a contract or agreement. . . .
                                                                               * * *
                             5
                                             j.     Damage To Property
                             6                      “Property damage” to:
                                                                               * * *
                             7                      (4)     Personal property in the care, custody or control of the
                                                            insured;
                             8                      (5)     That particular part of real property on which you or any
                             9
                                                            contractors or subcontractors working directly or indirectly
                                                            on your behalf are performing operations, if the “property
                         10                                 damage” arises out of those operations; or
                                                    (6)     that particular part of any property that must be restored,
                         11                                 repaired or replaced because “your work” was incorrectly
                                                            performed on it.
                         12
                                             k.     Damage To Your Product
                         13                         "Property damage" to "your product" arising out of it or any part
                                                    of it.
                         14                                                    * * *
                                             m.     Damage To Impaired Property Or Property Not Physically
                         15                         Injured
                                                    "Property damage" to "impaired property" or property that has not
                         16
                                                    been physically injured, arising out of:
                         17                         (1)     A defect, deficiency, inadequacy or dangerous condition in
                                                            "your product" or "your work"; or
                         18                         (2)     A delay or failure by you or anyone acting on your behalf
                                                            to perform a contract or agreement in accordance with its
                         19                                 terms.
                         20
                                                    This exclusion does not apply to the loss of use of other property
                                                    arising out of sudden and accidental physical injury to "your
                         21                         product" or "your work" after it has been put to its intended use.
                                                                               * * *
                         22            SECTION V – DEFINITIONS
                                                                               * * *
                         23
                                       8. "Impaired property" means tangible property, other than "your product" or
                         24                  "your work", that cannot be used or is less useful because:
                                             a.     It incorporates "your product" or "your work" that is known or
                         25                         thought to be defective, deficient, inadequate or dangerous; or
                                             b.     You have failed to fulfill the terms of a contract or agreement;
                         26                         if such property can be restored to use by:
                                             a.     The repair, replacement, adjustment or removal of "your product"
                         27
                                                    or "your work"; or
                         28                  b.     Your fulfilling the terms of the contract or agreement.
 LEMONS, GRUNDY                                                                * * *
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                              4
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 5 of 10


                                       13.   “Occurrence” means an accident, including continuous or repeated
                             1
                                             exposure to substantially the same general harmful conditions.
                             2                                                    * * *
                                       17.   "Property damage" means:
                             3               a.      Physical injury to tangible property, including all resulting loss of
                                                     use of that property. All such loss of use shall be deemed to occur
                             4                       at the time of the physical injury that caused it; or
                                             b.      Loss of use of tangible property that is not physically injured. All
                             5
                                                     such loss of use shall be deemed to occur at the time of the
                             6                       "occurrence" that caused it.
                                                                                  * * *
                             7         18.   "Suit" means a civil proceeding in which damages because of "bodily
                                             injury", "property damage" or "personal and advertising injury" to which
                             8               this insurance applies are alleged. "Suit" includes:
                             9
                                             a.      An arbitration proceeding in which such damages are claimed
                                                     and to which the insured must submit or does submit with our
                         10                          consent; or
                                             b.      Any other alternative dispute resolution proceeding in which such
                         11                          damages are claimed and to which the insured submits with our
                                                     consent.
                         12
                                                                                  * * *
                         13
                                       21.   “Your product”:
                                             a.      Means:
                         14                          (1)      Any goods or products, other than real property,
                                                              manufactured, sold, handled, distributed or disposed of
                         15                                   by:
                                                              a.      You;
                         16                                   b.      Others trading under your name; or
                                                              c.      A person or organization whose business or assets
                         17                                           you have acquired; and
                                                     (2)      Containers (other than vehicles), materials, parts or
                         18                                   equipment furnished in connection with such goods or
                                                              products.
                         19                  b.      Includes:
                                                     (1)      Warranties or representations made at any time with
                         20                                   respect to the fitness, quality, durability, performance or
                                                              use of “your product”; and
                         21                          (2)      The providing of or failure to provide warnings or
                                                              instructions.
                         22

                         23            22.   "Your work":
                                             a.    Means:
                         24                        (1)    Work or operations performed by you or on your behalf;
                                                          and
                         25                        (2)    Materials, parts or equipment furnished in connection with
                         26
                                                          such work or operations.
                                             b.    Includes
                         27                        (1)    Warranties or representations made at any time with
                                                          respect to the fitness, quality, durability, performance or
                         28                               use of "your work", and
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                              5
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 6 of 10


                                                        (2)     The providing of or failure to provide warnings or
                             1
                                                                instructions.
                             2          9.      The POLICY contains endorsement form CAS3043 0817. The endorsement
                             3   language reads, in part, as follows:
                             4
                                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                             5          CAREFULLY

                             6          ADDITIONAL POLICY EXCLUSIONS
                             7
                                        This endorsement modifies insurance provided under the following:
                             8
                                        COMMERCIAL GENERAL LIABILITY COVERAGE
                             9          PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE
                                        LIQUOR LIABILITY COVERAGE
                         10

                         11
                                        The following exclusions are added to this policy:
                                                                            * * *
                         12             DUTY TO DEFEND EXCLUSION
                                        Where there is no coverage under this policy, there is no duty to defend.
                         13                                                 * * *
                                        ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
                         14
                                        UNCHANGED.
                         15
                                                                  GENERAL ALLEGATIONS
                         16

                         17
                                        10.     KINSALE is informed and believes that CRAFTSMAN retained WHITEHEAD

                         18
                                 to assemble and install a pre-fabricated, manufactured home at 10360 Spur Street (the

                         19
                                 “MANUFACTURED HOME”), Winnemucca, Nevada. KINSALE is also informed and believes

                         20
                                 that at the time the home was to be installed it remained the property of CRAFTSMAN, and was

                         21
                                 to be resold to the ultimate homeowner.

                         22
                                        11.     KINSALE is informed and believes the MANUFACTURED HOME was

                         23      composed of three sections which must be assembled. On March 3, 2021, Whitehead was

                         24      attempting to connect the sections, when two of them allegedly fell into the foundation and

                         25      allegedly caused a total loss of the MANUFACTURED HOME (the “INCIDENT”).

                         26      CRAFTSMAN asserted a claim for damages against WHITEHEAD as a result in the amount

                         27      $5,000 to demolish the MANUFACTURED HOME plus $169,788.00 to replace the damaged

                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                              6
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 7 of 10



                             1   MANUFACTURED HOME (the “CRAFTSMAN CLAIM”). CRAFTSMAN did not assert any
                             2   claim for damages other than for “Property damage” to the MANUFACTURED HOME itself.
                             3           12.     WHITEHEAD tendered the CRAFTSMAN CLAIM under the POLICY.
                             4   KINSALE initially denied the CRAFTSMAN CLAIM in correspondence dated April 6, 2021, a
                             5   true and correct copy of which is attached as Exhibit 2 and incorporated herein by this reference.
                             6   WHITEHEAD requested reconsideration of KINSALE’s denial. By letter dated July 23, 2021,
                             7   KINSALE advised that it would conduct a further investigation, and that if a lawsuit was filed
                             8   and served against WHITEHEAD that WHITEHEAD was to tender that lawsuit for KINSALE’s
                             9   consideration. In the event that a lawsuit is filed against WHITEHEAD, KINSALE reserved the
                         10      right to provide a defense under reservation of rights while pursuing this declaratory relief action
                         11      and to seek recoupment of any attorney’s fees and costs that KINSALE expends in defense of
                         12      WHITEHEAD. A true and correct copy of that letter is attached as Exhibit 3 and incorporated
                         13      herein by this reference.
                         14                                        FIRST CLAIM FOR RELIEF
                         15                                    (Declaratory Relief – Duty to Defend)
                         16              13.     KINSALE incorporates paragraphs 1 through 12 as though fully set forth herein.
                         17              14.     KINSALE contends that there presently is no duty to defend WHITEHEAD
                         18      because there is no “Suit” filed against WHITEHEAD that has been tendered to KINSALE.
                         19              15.     KINSALE also contends that based on the information provided to it thus far,
                         20      there is no potential for coverage for WHITEHEAD for the “Property damage” to the
                         21      MANUFACTURED HOME as asserted by CRAFTSMAN under the POLICY due to the
                         22      application of the terms, conditions, exclusions and endorsements of the POLICY, including but
                         23      not limited to Exclusions 2.b, 2.j(4), 2.j.(5), 2.j.(6), and 2.k.
                         24              16.     KINSALE also contends that exclusion 2.m. Damage to Impaired Property or
                         25      Property Not Physically Injured precludes coverage for “Property damage” to the third section
                         26      of the MANUFACTURED HOME which did not fall into the foundation but which
                         27      CRAFTSMAN nevertheless claimed was part of its total loss. Pursuant to exclusion 2.m., the
                         28      POLICY does not apply to “property damage” to “impaired property” or property that has not
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                   7
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 8 of 10



                             1   been physically injured arising out of a defect, deficiency, inadequacy or dangerous condition in
                             2   “your product” or “your work”; or a delay or failure by you or anyone acting on your behalf to
                             3   perform a contract or agreement in accordance with its terms.
                             4           17.     KINSALE contends that other terms, conditions, exclusions and endorsements of
                             5   the POLICY apply to preclude or limit coverage for the CRAFTSMAN CLAIM. KINSALE
                             6   reserves the right to amend this Complaint as additional facts are discovered which impact the
                             7   application of such terms to the controversy herein.
                             8           18.     KINSALE is informed and believes that WHITEHEAD and CRAFTSMAN
                             9   dispute KINSDALE’S contention that it has no duty to defend should a lawsuit be brought against
                         10      WHITEHEAD with regard to the CRAFTSMAN CLAIM. KINSALE expressly reserves the
                         11      right to amend its Complaint if and when a lawsuit is filed and served against WHITEHEAD,
                         12      and to add parties other than CRAFTSMAN as are relevant to the as yet unfiled lawsuit.
                         13              19.     In light of these inconsistent contentions, there presently exists an actual
                         14      controversy between KINSALE, on the one hand, and Defendants on the other hand, with respect
                         15      to KINSALE’S rights and obligations under the POLICY regarding the defense of claims against
                         16      WHITEHEAD.
                         17              20.     KINSALE therefore seeks a judicial determination that KINSALE has or will not
                         18      have any obligation to defend WHITEHEAD in connection with the CRAFTSMAN CLAIM.
                         19                                      SECOND CLAIM FOR RELIEF
                         20                                  (Declaratory Relief – Duty to Indemnify)
                         21              21.     KINSALE incorporates paragraphs 1 through 19 as though fully set forth herein.
                         22              22.     KINSALE contends that there is no coverage for WHITEHEAD for the “Property
                         23      damage” to the MANUFACTURED HOME as asserted by CRAFTSMAN under the POLICY
                         24      due to the application of the terms, conditions, exclusions and endorsements of the POLICY,
                         25      including but not limited to Exclusions 2.b, 2.j(4), 2.j.(5), 2.j.(6), and 2.k.
                         26              23.     KINSALE also contends that exclusion 2.m. Damage to Impaired Property or
                         27      Property Not Physically Injured precludes coverage for “Property damage” to the third section
                         28      of the MANUFACTURED HOME which did not fall into the foundation but which
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                   8
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 9 of 10



                             1   CRAFTSMAN nevertheless claimed was part of its total loss. Pursuant to exclusion 2.m., the
                             2   POLICY does not apply to “property damage” to “impaired property” or property that has not
                             3   been physically injured arising out of a defect, deficiency, inadequacy or dangerous condition in
                             4   “your product” or “your work”; or a delay or failure by you or anyone acting on your behalf to
                             5   perform a contract or agreement in accordance with its terms.
                             6          24.     KINSALE contends that other terms, conditions, exclusions and endorsements of
                             7   the POLICY apply to preclude or limit coverage for the CRAFTSMAN CLAIM. KINSALE
                             8   reserves the right to amend this Complaint as additional facts are discovered which impact the
                             9   application of such terms to the controversy herein.
                         10             25.     KINSALE is informed and believes that WHITEHEAD and CRAFTSMAN
                         11      dispute KINSALE’S contention that it has no duty to indemnify WHITEHEAD in this matter.
                         12             26.     In light of these inconsistent contentions, there presently exists an actual
                         13      controversy between KINSALE, on the one hand, and WHITEHEAD, on the other hand, with
                         14      respect to KINSALE’S rights and obligations under the POLICY regarding the duty to indemnify
                         15      WHITEHEAD for the CRAFTSMAN CLAIM.
                         16             27.     KINSALE therefore seeks a judicial determination that KINSALE has no
                         17      obligation to indemnify WHITEHEAD for the CRAFTSMAN CLAIM, and that CRAFTSMAN,
                         18      as claimant, should be bound to such judgment so as to preclude CRAFTSMAN from attempting
                         19      to enforce any judgment it may obtain against WHITEHEAD directly against KINSALE,
                         20      whether pursuant to the terms, conditions, exclusions and endorsements of the KINSALE
                         21      POLICY or applicable law.
                         22                                         PRAYER FOR RELIEF
                         23             WHEREFORE, KINSALE prays for relief as follows:
                         24             A.      On the First Claim for Relief, for a declaration against Defendants that KINSALE
                         25      had and has no obligation to pay for any defense fees and costs on behalf of any insured under
                         26      the POLICY in connection with this matter, because of the absence of any potential coverage
                         27      under the terms, conditions, exclusions and endorsements of the POLICY.
                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                9
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 3:21-cv-00315-MMD-CLB Document 1 Filed 07/23/21 Page 10 of 10



                             1           B.     On the Second Claim for Relief, for a declaration against WHITEHEAD that
                             2    KINSALE had and has no obligation to pay indemnity on behalf of any insured under the
                             3    POLICY in connection with this matter because of the absence of any potential for coverage
                             4    under the terms of the POLICY.
                             5           C.     For costs of suit.
                             6           D.     For such further relief as the Court deems proper.
                             7    DATED: July 23, 2021.                             LEMONS, GRUNDY & EISENBERG
                             8

                             9                                                              /s/ Todd R. Alexander
                                                                                    By:    Todd R. Alexander
                         10                                                         Attorneys for Plaintiff KINSALE
                                                                                    INSURANCE COMPANY
                         11

                         12
                                                                 DEMAND FOR JURY TRIAL
                                         Plaintiff KINSDALE INSURANCE COMPANY herein demands a trial by jury.
                         13
                                  DATED: July 23, 2021.                             LEMONS, GRUNDY & EISENBERG
                         14

                         15
                                                                                            /s/ Todd R. Alexander
                         16                                                         By:    Todd R. Alexander
                                                                                    Attorneys for Plaintiff KINSALE
                         17                                                         INSURANCE COMPANY
                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                               10
  RENO, NV 89519-6069
      (775) 786-6868
